Citation Nr: 0618470	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as secondary to the service-connected human 
immunodeficiency virus (HIV) infection.

2.  Entitlement to an increased rating for the service-
connected HIV infection, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to September 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  By an October 2002 rating decision, the RO 
continued the 30 percent rating for the service-connected HIV 
infection, and denied the service connection for hepatitis C 
claim by a November 2002 rating decision.

The veteran provided testimony at a hearing before the 
undersigned in June 2006.  A transcript of this hearing has 
been associated with the veteran's claims folder.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

As an additional matter, the Board notes that the October 
2002 rating decision also denied the veteran's claims of 
service connection for elevated blood lipids, diabetes 
mellitus, and pancreatic mass, and that these issues were 
included as part of the December 2003 Statement of the Case 
(SOC).  However, as part of his January 2004 Substantive 
Appeal, the veteran specifically stated that he was only 
appealing the hepatitis C and HIV claims.  Therefore, these 
are the only issues over which the Board currently has 
jurisdiction.  See 38 C.F.R. §§ 20.200, 20.202.





REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Here, the record reflects that 
additional development is required in order to comply with 
these duties.

With respect to the claim of service connection for hepatitis 
C, the veteran has contended that it is an HIV-related 
opportunistic infection, and has submitted medical treatise 
evidence in support of this assertion.  Further, an October 
2002 VA examiner noted, in pertinent part, that there was 
evidence in medical literature that the presence of HIV made 
the prognosis for hepatitis C worse and vice-versa.  Thus, 
there is medical evidence which indicates that the service-
connected HIV could aggravate the hepatitis C.  

In Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  However, while the October 2002 VA examiner 
indicates that HIV could aggravate hepatitis C, it is not 
clear from the examination report whether this has in fact 
happened in this case.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4).  Thus, the Board 
concludes that a remand is required to clarify whether the 
service-connected HIV infection has in fact aggravated the 
veteran's hepatitis C.

The Board also notes that the veteran is service-connected 
for chronic carrier hepatitis B, based upon findings of a 
positive antigen in April 1985 after the veteran donated 
blood in March 1985.  At the June 2006 hearing, it was 
contended that the hepatitis C may be causally related to the 
service-connected hepatitis B, and/or that the in-service 
evidence of hepatitis B may actually have been due to the 
hepatitis C.  Inasmuch as the Board has already determined 
that an examination is necessary to address the contended 
relationship with the service-connected HIV infection, the 
examiner will also be directed to address whether there is 
such a relationship with the service-connected chronic 
carrier hepatitis B.

The Board further finds that the notification provided to the 
veteran in this case appears to be deficient.  In pertinent 
part, the law requires that a claimant must be notified about 
the information and evidence not of record that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The Board acknowledges that the veteran was sent 
various notification letters in conjunction with this case, 
including letters dated in November 2003 and August 2005 
which summarized the requirements for establishing direct 
service connection.  However, it does not appear that any of 
the notification letters provided to the veteran addressed 
the requirements for establishing secondary service 
connection, which is the basis for the veteran's hepatitis C 
claim.  Thus, the Board concludes that he should be provided 
with corrective notice.

In addition, after this case was certified to the Board, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Here, it does not appear 
that such information was provided to the veteran in this 
case.  Consequently, on remand the notification provided to 
the veteran should correct this deficiency as well.

Turning to the veteran's claim of entitlement to an increased 
rating for his service-connected HIV infection, the Board 
notes that he contended at the June 2006 hearing that his 
symptoms had increased in severity since he was last 
evaluated for this disability by the October 2002 VA medical 
examination.  Consequently, it was contended that he should 
be accorded a new examination to address the severity of this 
disability.  The veteran is entitled to a new VA examination 
where there is evidence (including his statements) that the 
condition has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see also VAOPGCPREC 11-95 (1995).

Since the Board has determined that a new examination(s) 
is/are necessary in the instant case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

The Board further notes that at the June 2006 hearing  the 
veteran identified treatment for his service-connected HIV 
infection as recently as September 2005, and that he doubted 
VA had those records.  A review of the claims folder 
indicates treatment records which are dated through August 
2004.  Therefore, a remand is also required to obtain any 
outstanding treatment records not on file.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of requirements for 
establishing a claim of secondary service 
connection, as well as an explanation as 
to the information or evidence needed to 
establish potential disability rating(s) 
and effective date(s) should service 
connection be established, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his HIV 
infection and hepatitis C since August 
2004.  In particular, the RO should take 
the steps necessary to obtain the records 
from the Walter Reed Army Medical Center, 
the Scott Air Force Base Family Practice 
Center, and the Washington University 
School of Medicine for the period after 
August 2004.  After securing any 
necessary release, the RO should obtain 
these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
examination to determine the current 
nature and severity of his service-
connected HIV infection, as well as the 
etiology of his hepatitis C.  Regarding 
the veteran's service-connected HIV 
infection, the examiner should comment on 
the nature and severity of the veteran's 
symptoms, in particular noting whether 
the veteran suffers from diarrhea and 
weight loss.  

Regarding the veteran's hepatitis C, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's hepatitis C was caused 
or aggravated by his service-connected 
HIV infection.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the in-
service findings which resulted in a 
finding of hepatitis B, to include the 
positive antigen finding in April 1985, 
were indicative of hepatitis C.  If not, 
the examiner should indicate whether it 
is at least as likely as not that the 
veteran's hepatitis C was caused or 
aggravated by his service-connected 
chronic carrier hepatitis B.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  If the examiner is 
unable to provide the requested opinions 
without resorting to speculation, it 
should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which addresses all of the 
evidence obtained after the issuance of 
the last SSOC in August 2005, and 
provides an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
William R. Steyn
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


